     Case 1:15-cr-00286-DAD-BAM Document 605 Filed 08/31/21 Page 1 of 7


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KAREN A. ESCOBAR
     HENRY Z. CARBAJAL III
 3   ALYSON A. BERG
     Assistant United States Attorneys
 4   2500 Tulare Street, Suite 4401
     Fresno, California 93721
 5   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 6
     Attorneys for Plaintiff
 7   United States of America

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                            CASE NO. 1:15-CR-00286-DAD-BAM

12                                          Plaintiff,     STIPULATION FOR FINAL ORDER OF
                                                           FORFEITURE AND ORDER THEREON
13                                v.

14    RAMSEY JERIES FARRAJ, and
      MAJED BASHIR AKROUSH,
15     aka Mike Akroush,
       aka Magic Mike,
16
                                            Defendants.
17                                                _____

18    FIRYAL AKROUSH,
      MATHEW AKROUSH,
19    MICHELLE AKROUSH, and
      MICHAEL AKROUSH,
20
                                            Petitioners.
21

22            IT IS HEREBY STIPULATED by and between Plaintiff United States of America and

23   petitioners Firyal Akroush, Mathew Akroush, Michelle Akroush, and Michael Akroush

24   (hereafter “Petitioners”), to compromise and settle their interest in the following property

25   (hereafter, the “Subject Property”), and to consent to the entry of a Final Order of Forfeiture as

26   to the following assets pursuant to Fed. R. Crim. P. 32.2 and 31 U.S.C. § 5317(c)(1):

27                     a. Real property located at 12348 Lene Place, Bakersfield, Kern County,
                          California, APN: 387-150-05-00-9;
28
     STIPULATION FOR FINAL ORDER OF FORFEITURE AND         1
     ORDER THEREON
     Case 1:15-cr-00286-DAD-BAM Document 605 Filed 08/31/21 Page 2 of 7


 1                     b. Real property located at 12208 Vista Montana Drive, Bakersfield, Kern
                          County, California, APN: 387-310-06-00-8;
 2
                       c. Real property located at 4872 West 140th Street, Hawthorne, Los Angeles
 3                        County, California, APN: 4147-021-0201;

 4                     d. Approximately $50,015.94 seized from Wells Fargo Bank account
                          #1890335381, held in the names of Majed Akroush and Firyal Akroush;
 5
                       e. The domain name and website hosted at www.bluewhalestore.com;
 6
                       f. The domain name and website hosted at www.worldofincense.com;
 7
                       g. Approximately $199,181.00 in U.S. Currency;
 8
                       h. Approximately $33,460.00 in U.S. Currency seized from Citibank safe deposit
 9                        box #1023-5, held in the names of Majed Akroush and Firyal Akroush;

10                     i. Approximately $200,000.00 in U.S. Currency seized from Citibank safe
                          deposit box #3511-7, held in the names of Majed Akroush and Firyal Akroush;
11
                       j. Approximately $39,000.00 seized from Wells Fargo Bank account
12                        #9374809227, held in the name of A/Z Inc. dba A to Z Auto Sales;

13                     k. Approximately $19,800.00 seized from Wells Fargo Bank account
                          #1404375519, held in the names of Mathew Akroush and Firyal Akroush;
14
                       l. Approximately $19,800.00 seized from Wells Fargo Bank account
15                        #1404375493, held in the name of Michelle Akroush;

16                     m. Approximately $19,800.00 seized from Wells Fargo Bank account
                          #1404375501, held in the name of Michael Akroush;
17
                       n. One Rolex Oyster Perpetual Cosmograph Watch; and,
18
                       o. 1962 Chevrolet Impala, VIN: 21867B189452.
19

20            This Stipulation for Final Order of Forfeiture is entered into between the parties

21   pursuant to the following terms:

22            1.       On May 3, 2017, Ramsey Jeries Farraj entered into a plea agreement in which

23   he pled guilty to Count Seven of the Indictment, which charged Structuring Conspiracy in

24   violation of 18 U.S.C. § 371. The Court entered a Preliminary Order of Forfeiture2 on May 23,

25
     1
       Neither defendant Majed Akroush, Ramsey Farraj, nor the Petitioners have an identifiable interest in this
26   asset. However, since it is listed in the Preliminary Order of Forfeiture as to defendant Farraj, the asset will be
     stated here merely as a formality. The final forfeiture of this asset is adjudicated in the Final Order of
27   Forfeiture as to defendant Haitham Habash.
     2
       The government does not believe Farraj has an identifiable interest in any of the assets listed herein, but to the
28   extent that he has any interest, this stipulation shall include and dispense with his potential interest, if any.
     STIPULATION FOR FINAL ORDER OF FORFEITURE AND             2
     ORDER THEREON
     Case 1:15-cr-00286-DAD-BAM Document 605 Filed 08/31/21 Page 3 of 7


 1   2017, for the above-listed assets.

 2            2.       On February 14, 2020, Majed Akroush entered into a plea agreement in which

 3   he pled guilty to Count Four of the Superseding Indictment, which charged Structuring

 4   Conspiracy in violation of 18 U.S.C. § 371. The Court entered a Preliminary Order of

 5   Forfeiture on March 3, 2020, for assets (a), (d), (g), (h), (i), (k), (l), (m), and (o), listed above.

 6            3.       Pursuant to 31 U.S.C. § 5317(c)(1)(B), incorporating 21 U.S.C. § 853(n), and

 7   Local Rule 171, beginning on June 28, 2017, and again on July 3, 2020, for at least thirty (30)

 8   consecutive days, the United States published notice of the Court’s Orders of Forfeiture on the

 9   official internet government forfeiture site www.forfeiture.gov. Said published notices advised

10   all third parties of their right to petition the Court within sixty (60) days from the first day of

11   publication of the notice for a hearing to adjudicate the validity of their alleged legal interest in

12   the forfeited property. Declarations of Publication were filed on August 10, 2020.

13            4.       On July 21, 2017, Firyal Akroush, Mathew Akroush, Michelle Akroush, and

14   Michael Akroush filed an ancillary petition which claimed an interest to assets (a), (b), (d), (g),

15   (h), (f), (k), (l) – (m), and (o), listed above.

16            5.       No other third party has filed a claim to the Subject Property and the time for

17   any person or entity to file a claim has expired.

18            6.       On August 5, 2020, the United States returned approximately $8,718.00 in U.S.

19   Currency to Majed Akroush, through his counsel of record. On August 10, 2020, the United

20   States returned the Rolex Oyster Perpetual Cosmograph Watch (asset (n)) to Majed Akroush,
21   through his counsel of record.

22            7.       The parties hereby stipulate that Firyal Akroush, Mathew Akroush, Michelle

23   Akroush, and Michael Akroush each have a legal right, title, or interest in the Subject Property,

24   and that such right, title, or interest requires the Court to amend the Preliminary Order of

25   Forfeiture pursuant to Fed. R. Crim. P. 32.2(c)(2) to account for Petitioners’ respective interests

26   because such interests were vested in them rather than the defendants at the time of the
27   commission of the acts which give rise to the forfeiture of the property. See 18 U.S.C. §

28   982(b)(1), incorporating 21 U.S.C. § 853(n).
     STIPULATION FOR FINAL ORDER OF FORFEITURE AND         3
     ORDER THEREON
     Case 1:15-cr-00286-DAD-BAM Document 605 Filed 08/31/21 Page 4 of 7


 1            8.         The parties further stipulate, however, that Majed Akroush has an undivided

 2   ownership interest in the above-listed Subject Property and the Preliminary Order of Forfeiture

 3   remains valid to the extent it orders the forfeiture of his interest. The parties stipulate that

 4   Ramsey Farraj has a purported ownership interest in the above-listed Subject Property and the

 5   Preliminary Order of Forfeiture remains valid to the extent it orders the forfeiture of his

 6   interest, if any.

 7            9.         Upon entry of a Final Order of Forfeiture, the following property shall be

 8   forfeited to the United States pursuant to 31 U.S.C. § 5317(c)(1), to be disposed of according to

 9   law:
                         a. Approximately $50,015.94 seized from Wells Fargo Bank account
10                          #1890335381, held in the names of Majed Akroush and Firyal Akroush;
11                       b. The domain name and website hosted at www.bluewhalestore.com;
12                       c. The domain name and website hosted at www.worldofincense.com;
13                       d. Approximately $199,181.00 in U.S. Currency;
14                       e. Approximately $33,460.00 in U.S. Currency seized from Citibank safe deposit
                            box #1023-5, held in the names of Majed Akroush and Firyal Akroush;
15
                         f. Approximately $200,000.00 in U.S. Currency seized from Citibank safe
16                          deposit box #3511-7, held in the names of Majed Akroush and Firyal Akroush;
17                       g. Approximately $19,800.00 seized from Wells Fargo Bank account
                            #1404375519, held in the names of Mathew Akroush and Firyal Akroush;
18
                         h. Approximately $19,800.00 seized from Wells Fargo Bank account
19                          #1404375493, held in the name of Michelle Akroush;
20                       i. Approximately $19,800.00 seized from Wells Fargo Bank account
                            #1404375501, held in the name of Michael Akroush; and,
21
                         j. 1962 Chevrolet Impala, VIN: 21867B189452.
22

23            10.        Upon entry of a Final Order of Forfeiture, but no later than 60 days thereafter,

24   the approximately $39,000.00 seized from Wells Fargo Bank account #9374809227, held in the

25   name of A/Z Inc. dba A to Z Auto Sales shall be returned to Majed Bashir Akroush through his

26   counsel of record, Marc Days.
27            11.        Upon entry of a Final Order of Forfeiture, but no later than 60 days thereafter,

28   the United States shall withdraw the lis pendens recorded against the real property located at
     STIPULATION FOR FINAL ORDER OF FORFEITURE AND          4
     ORDER THEREON
     Case 1:15-cr-00286-DAD-BAM Document 605 Filed 08/31/21 Page 5 of 7


 1   12208 Vista Montana Drive, Bakersfield, Kern County, California, APN: 387-310-06-00-8 and

 2   the real property located at 12348 Lene Place, Bakersfield, Kern County, California, APN:

 3   387-150-05-00-9.

 4            12.      The withdrawal of the lis pendens on the two real properties identified in

 5   paragraph 11 shall be in full settlement and satisfaction of all claims and petitions by Firyal

 6   Akroush, Mathew Akroush, Michelle Akroush, and Michael Akroush to the Subject Property

 7   indicted by the Grand Jury for the Eastern District of California on or about February 21, 2019,

 8   and of all claims arising from and relating to the seizure, detention, and forfeiture of the

 9   Subject Property.

10            13.      Upon issuance of this Final Order of Forfeiture, Petitioners agree to release and

11   hold harmless the United States, and any agents, servants, and employees of the United States

12   (and any involved state or local law enforcement agencies and their agents, servants, or

13   employees), in their individual or official capacities, from any and all claims that currently

14   exist or that may arise as a result of the government=s actions against and relating to the Subject

15   Property. As against the United States and its agents, Petitioners agree to waive the provisions

16   of California Civil Code ' 1542, which provides: “A general release does not extend to claims

17   that the creditor or releasing party does not know or suspect to exist in his or her favor at the

18   time of executing the release and that, if known by him or her, would have materially affected

19   his or her settlement with the debtor or released party.”

20            14.      Petitioners understand and agree that by entering into this stipulation of their
21   interest in the Subject Property, they waive any right to litigate further their interest in the

22   Subject Property and to petition for remission or mitigation of the forfeiture. Thereafter, if this

23   Stipulation for Final Order of Forfeiture is approved by the Court, then unless specifically

24   directed by an order of the Court, Petitioners shall be excused and relieved from further

25   participation in this action.

26            15.      Petitioners understand and agree that the United States reserves the right to void
27   the stipulation if the U.S. Attorney obtains new information indicating that Petitioners are not

28   “innocent owners” pursuant to the applicable forfeiture statutes. In that event, the government
     STIPULATION FOR FINAL ORDER OF FORFEITURE AND        5
     ORDER THEREON
     Case 1:15-cr-00286-DAD-BAM Document 605 Filed 08/31/21 Page 6 of 7


 1   shall promptly notify Petitioners of such action.

 2            16.      Each party agrees to bear their own attorney’s fees and costs, except as

 3   otherwise set forth herein.

 4            17.      Payment to Majed Bashir Akroush pursuant to this stipulation is contingent

 5   upon forfeiture of the Subject Property to the United States, the United States’ prevailing

 6   against any additional third parties alleging claims in an ancillary proceeding, and the Court’s

 7   entry of a Final Order of Forfeiture. Further, the terms of this stipulation shall be subject to

 8   approval by the United States District Court. Violation of any term or condition herein shall be

 9   construed as a violation of an order of the Court.

10            18.      The Court shall maintain jurisdiction over this matter to, inter alia, enforce the

11   terms of this stipulation.

12    Date: August 30, 2021                                    PHILLIP A. TALBERT
                                                               Acting United States Attorney
13

14                                                             /s/ Alyson A. Berg
                                                               KAREN A. ESCOBAR
15                                                             ALYSON A. BERG
                                                               Assistant U.S. Attorneys
16

17    Date: 8-16-2021                                           /s/ Firyal Akroush
                                                               FIRYAL AKROUSH
18                                                             Petitioner
                                                               (Original signature retained by attorney)
19

20    Date: 8-16-2021                                           /s/ Mathew Akroush
                                                               MATHEW AKROUSH
21                                                             Petitioner
                                                               (Original signature retained by attorney)
22

23    Date: 8-16-2021                                           /s/ Michelle Akroush
                                                               MICHELLE AKROUSH
24                                                             Petitioner
                                                               (Original signature retained by attorney)
25
      Date: 8-16-2021                                           /s/ Michael Akroush
26                                                             MICHAEL AKROUSH
                                                               Petitioner
27                                                             (Original signature retained by attorney)
28
     STIPULATION FOR FINAL ORDER OF FORFEITURE AND         6
     ORDER THEREON
     Case 1:15-cr-00286-DAD-BAM Document 605 Filed 08/31/21 Page 7 of 7


 1

 2    Date: 8-16-2021                                        /s/ Kevin G. Little
                                                            KEVIN G. LITTLE
 3                                                          Attorney for Petitioner
                                                            Firyal Akroush
 4                                                          (Original signature retained by attorney)

 5    Date: 8-17-2021                                        /s/ Virna L. Santos
                                                            VIRNA L. SANTOS
 6                                                          Attorney for Petitioners
                                                            Mathew Akroush, Michelle Akroush, and
 7                                                          Michael Akroush
                                                            (Original signature retained by attorney)
 8

 9                                                   ORDER

10             The Court having received, read, and considered the foregoing stipulation of the parties,

11    and good cause appearing therefrom, the Stipulated Settlement is hereby ADOPTED and

12    APPROVED, and the Court hereby enters a Final Order of Forfeiture on the terms set forth in

13    the parties Stipulated Settlement.

14   IT IS SO ORDERED.
15
         Dated:       August 30, 2021
16                                                      UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
     STIPULATION FOR FINAL ORDER OF FORFEITURE AND      7
     ORDER THEREON
